Exhibit 99.3 Red Hawk Petroleum, LLC Pro Forma D-J Basin Asset Reserve Report As of Date: Jan 1 2015 STXRA Reserve Report on the Petroleum Properties of PEDEVCO Corp. by STXRA Certified Professional Engineering Company State of Texas Registration Number F-13460 South Texas Reservoir Alliance 1416 Campbell Rd, Bldg. B. Suite 208, Houston, TX USA +1 (281) 716-5730 Originally Issued 03/23/2015 Document Control PEDEVCO Corp. Reserve Report Issued March 23rd 2015 Run Using a January 1st, 2015 As Of Date On the Petroleum Properties of PEDEVCO Corp. Prepared by South Texas Reservoir Alliance LLC State of Texas Registration Number F-13460 Prepared by Michael Rozenfeld, State of Texas Professional Engineer #107701 Signature: Page 2 of 8 Disclosures This report is provided to PEDEVCO Corp. LLC (“PEDCO”) using reserve and contingent resource definitions and disclosure guidelines contained in the Securities and Exchange Commission (SEC), Society of Petroleum Engineers (SPE), World Petroleum Council (WPC), and American Association of Petroleum Geologists (AAPG) This report utilizes assumptions, data, methods and procedures that are appropriate for the purpose served by the report as required by the Securities and Exchange Commission. Significant data was collected and examined using volumetric calculations and decline curve analysis.Offset production, logs, maps, analog information and accounting statements were all studied. This report covers one hundred percent (100%) of the reserves of PEDCO. All of the reserves of PEDCO are located in Weld and Morgan County, Colorado. This report covers PEDCO’s working and net revenue interest in wells operated by its wholly owned subsidiary Red Hawk Petroleum, LLC. New regulations could have an adverse effect on the reserves calculated in this report.Importantly a ban on hydraulic fracturing in the area could significantly decrease or eliminate this report’s reserves. South Texas Reservoir Alliance LLC (“STXRA”) has used all methods and procedures as it considers necessary under the circumstances to prepare this report. Michael Rozenfeld supervised or performed all of the relevant technical work during the creation of this report.He is a member of South Texas Reservoir Alliance LLC, a Delaware Limited Liability Company.STXRA is certified professional engineering company in the state of Texas.STXRA’s state of Texas registration number is F-13460.Michael Rozenfeld has a B.S. degree in Petroleum Engineering from the University of Texas at Austin.He is a registered professional engineer in the state of Texas.His state of Texas professional engineering number is 107701.Michael Rozenfeld has nine years of experience in creating reserve reports and completing reserve analysis for conventional and unconventional fields in the United States. Page 3 of 8 Scope of Investigation This report is an appraisal, as of January 1st, 2015, of the extent and value of the proved, probable and possible crude oil, condensate, and natural gas reserves of properties owned PEDCO.The reserves and resources recorded on the ‘as of’ date were calculated using the current field economic and productivity conditions. Changes to these conditions may significantly affect reserves.The reserves presented in this report have been prepared in accordance with guidelines set by the Securities and Exchange Commission, the World Petroleum Council, the American Association of Petroleum Geologists, and the Society of Petroleum Evaluation Engineers. The reserves estimated for this report are for producing wells, undeveloped locations and behind pipe volumes of oil and gas. Page 4 of 8 Summary The estimated net proved, probable and possible reserves, as of January 1st, 2015, of the properties appraised are summarized as follows, and expressed in thousands of barrels (MBBL) or millions of cubic feet (MMCF): Net Oil Net Gas NPV Undiscounted NPV Discounted 10% Category Reserves (MBBL) Reserves (MMCF) $
